Case: 16-40760      Document: 00514045343         Page: 1    Date Filed: 06/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-40760                                 FILED
                                  Summary Calendar                           June 22, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
NOAH R. ROBINSON,

                                                 Petitioner-Appellant

v.

FRANCISCO LARA, WARDEN, FEDERAL CORRECTIONAL COMPLEX-
BEAUMONT,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:15-CV-326


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Noah R. Robinson, federal prisoner # 99857-024, is serving a life
sentence for various offenses related to his role in a drug trafficking,
racketeering, and murder-for-hire conspiracy, and he now appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition. Relying on Descamps v.
United States, 133 S. Ct. 2276 (2013), and Apprendi v. New Jersey, 530 U.S.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40760     Document: 00514045343     Page: 2   Date Filed: 06/22/2017


                                  No. 16-40760

466 (2000), he argues that he received illegal sentences. Robinson filed two
motions in addition to his brief: a motion for leave to file exhibits and a motion
for leave to file a supplemental brief. We review the district court’s legal
determinations de novo and its factual findings for clear error. Padilla v.
United States, 416 F.3d 424, 425 (5th Cir. 2005).
      Generally a federal prisoner must seek relief under 28 U.S.C. § 2255 if
he wishes to challenge his conviction or sentence. Id. at 426. However, he may
raise claims in a § 2241 petition where the remedy under § 2255 is inadequate
or ineffective and thus the claims fall within the savings clause of § 2255(e).
Id. He must establish that his claims (1) are based on a retroactively applicable
Supreme Court decision that establishes that he may have been convicted of a
nonexistent offense and (2) were foreclosed by circuit law at the time of his
trial, direct appeal, or first § 2255 motion. Reyes-Requena v. United States, 243
F.3d 893, 904 (5th Cir. 2001). To meet the first prong, he must show “that
based on a retroactively applicable Supreme Court decision, he was convicted
for conduct that did not constitute a crime.” Jeffers v. Chandler, 253 F.3d 827,
831 (5th Cir. 2001).
      Robinson does not argue that he was convicted of now-nonexistent
offenses. Instead, he asserts that his sentences were illegal. However, a
challenge to the legality of a sentence does not fall within the savings clause.
See Padilla, 416 F.3d at 426-27. Accordingly, the district court’s dismissal of
Robinson’s petition is affirmed, and his motion for leave to file a supplemental
brief and a motion for leave to file exhibits are denied as moot.
      AFFIRMED; MOTIONS DENIED.




                                        2